PER CURIAM:
Roderick Joe appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Joe v. Funderburk, No. 8:06-cv-00119-GRA, 2006 WL 2707011 (D.S.C. Sept. 18, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.